        for Plaintiff Fadi G. Haddad, M.D.




          for Defendant Hartford Life and
Accident Insurance Company
Laurence F. Padway




Michael B. Bernacchi
 1                               ORDER
 2         Pursuant to stipulation, and good cause appearing, IT IS HEREBY
 3   ORDERED that the telephonic case management conference in the above matter
 4   be continued to December 17, 2019 at 2:00 p.m.
 5
 6         IT IS SO ORDERED.
 7
 8   Dated: December 11, 2019
                                          Hon. Wilham H. Ornck III
 9                                        United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                STIPULATION TO CONTINUE
                                           -3-         CASE MANAGEMENT CONFERENCE; AND
                                                                        [PROPOSED ORDER
